DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 is objected to because of the following informalities:  in line 2, the term “angel” should be –angle–.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1
“a feed device”
Interpreted as, collectively, drive roller 62, driver motor 61, and counter-element.
“at least one guide element for guiding”
“a counter-element”
Interpreted as a “glide plate” (para. [0013]) or a “counter-roller” (para. [0020]).

Claim 6
“a non-motorized pressure element”
Claim 14
“a removal device for removing”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Recitation of “in particular”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1, lines 1-2 recites the broad recitation “to a surface”, and the claim also recites “in particular on a motor vehicle part” which is the narrower statement of the range/limitation.  Further, claim 1, line 12 recites the broad recitation “a drive”, and the claim also recites “in particular an electric motor” which is the narrower statement of the range/limitation.  Additionally, claim 6, lines 1-2 recites the broad recitation “a non-motorized pressure element”, and the claim also recites “in particular a pressure roller” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Relative terminology
The term “corresponds precisely” in claim 10 is a relative term which renders the claim indefinite. The term “corresponds precisely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of precision in the corresponding shape required to infringe the claim is not defined by the claim or specification.

Claim terms interpreted under 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
Claim limitation “at least one guide element for guiding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is inconsistent with its use of the term “guide element” rendering any construction under 112(f) indefinite.  The term is used to describe: (a) a structure formed by a guide head comprising guide roller (para. [0002]); (b) a substructure of the guide roller having a hollow profile (para. [0018]); and (c) a pair of structures identified as “a first guide element 51” and “a second guide element 68” (paras. [0039]-[0040]).
Claim limitation “a non-motorized pressure element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description fails to identify any corresponding structure to the term “pressure element”.
Claim limitation “a removal device for removing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description fails to identify any corresponding structure for the term “removal device” in paras. [0022] and [0042] which discuss it.  The “removal device” is only functionally described and indicated as not shown.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Otherwise Indefinite Language
	In claim 1, line 2, the term “which” does not clearly indicate the structure being further limited or modified.  In this instance, the term “which” has been interpreted as referring to the “robot”.
	In claim 1, line 12, the term “which” does not clearly indicate the structure being further limited or modified.  In this instance, the term “which” has been interpreted as referring to the “drive”.
In claim 10, line 2, the term “the shape of which” does not clearly indicate the structure being further limited or modified.  In this instance, the term “the shape of which” has been interpreted as referring to shape of the “hollow profile”.
In claim 1, lines 11-12, it recites that “the drive roller is connected to a drive, in particular an electric motor” however, in line 7 the driver roller is described as “at least one motorized drive roller”.  It is unclear whether the “drive” of lines 11-12 is the same structure that provides the motorization of the driver roller in line 7 or if there is some additional motorization of the drive roller apart from the drive recited in the latter portion of the claim.
Claim 1 recites the limitations "a defined speed" in line 5, “the speed” in line 14 and “this speed” in line 16.  There is insufficient antecedent basis for these limitations in the claim.  Since the “speed” is not consistently referred to in the claim, it is unclear if each “speed” recitation is a reference to the same “speed” or if they are references to different speeds of elements of the claim.
Claim 9 recites the limitation "the application location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “application location” is not previously defined.  Further, there is confusion as to whether “application location” is the same as “application position”.
Claim 10 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “shape” is not previously defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Moore et al. (US Patent No. 5,201,106).
Claim 1:
	Moore discloses a device (figure 1), comprising: a robot (1), which has a robot arm (7).
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Here, the recitation that the device is “for applying a rubber profile to a surface, in particular on a motor vehicle part” is a statement of the intended use of the device.  The manner in which the “device” is employed to perform the intended use does not differentiate the claimed apparatus from the “device” of Moore which satisfies the claimed structural limitations.  Moreover, Moore discloses that its device is capable of performing the recited intended use (c. 2, l. 8-19). 
	Additionally, the recitation that the at least one robot arm is “for moving and guiding a guide head to an application position, in order to apply the rubber profile along a defined contour on the surface” is a statement of intended use of the robot arm.  The manner in which the “robot arm” is employed to perform the intended use does not differentiate the claimed apparatus from the “robot arm” of Moore which satisfies the claimed structural limitations of the robot arm.  Moreover, Moore discloses that its robot arm (7) is capable of performing the recited intended use (c. 2, l. 20-22).
	Finally, the limitations following the intended use of the robot arm recited in lines 4-16 merely recite additional structures and functions of the guide head and associated elements connected to the guide head or interacting with the guide head.  None of these structures or functions are recited as being part of the device, the robot, or the robot arm apart from the requirement that the robot arm is constructed in such a way that it can be used to “move and guide” the guide head and associated elements connected to the guide head or interacting with the guide head.  Accordingly, the limitations of lines 4-16 amount to further description of the intended use of the robot arm and, since the robot arm 7 of Moore is capable of supporting such elements and functions, the robot arm 7 of Moore satisfies the claimed structural limitations (c. 2, l. 20-22).
Claims 2-14:
	The limitations of claims 2-14 each further define structures and/or functions of the guide head and associated elements connected to the guide head or interacting with the guide head.  None of these structures or functions are recited as being part of the device, the robot, or the robot arm apart from the requirement that the robot arm is constructed in such a way that it can be used to “move and guide” the guide head and associated elements connected to the guide head or interacting with the guide head.  Accordingly, the limitations of claims 2-14 amount to further description of the intended use of the robot arm and, since the robot arm 7 of Moore is capable of supporting such elements and functions, the robot arm 7 of Moore satisfies the claimed structural limitations (c. 2, l. 20-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726